Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                     PageID.33      Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

 MICHELLE COLYER,                                  Civil Case No.: 19-cv-13009

                        Plaintiff,
 v.                                                              COMPLAINT
                                                            JURY TRIAL DEMANDED
 CONVERGENT OUTSOURCING, INC.

                        Defendant.

                                       INTRODUCTION

        1.     This action arises out of Defendant Convergent Outsourcing, Inc.’s (“Convergent”)

repeated violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”),

and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

        2.     Defendant Convergent has made numerous telephone calls to Plaintiff Colyer’s

landline and cellular telephone numbers in an apparent attempt to collect a debt belonging to

persons other than Plaintiff.

        3.     All of these telephone calls were made using an automatic telephone dialing system.

        4.     Plaintiff Colyer never provided consent for these calls.

        5.     These calls continued after Plaintiff Colyer asked Defendant to stop calling.

        6.     Accordingly, the calls to Plaintiff’s cellular telephone were made in violation of the

TCPA.

        7.     Furthermore, by continuing to call Plaintiff without her consent and after she asked

Defendant to stop, Defendant caused Plaintiff’s telephone to ring or engaged her in telephone

conversation repeatedly or continuously with the intent to annoy, abuse, or harass.

        8.     Accordingly, Defendant Convergent’s calls violated 15 U.S.C. § 1692d(5) of the

FDCPA.
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                    PageID.34      Page 2 of 7



                                JURISDICTION AND VENUE

         9.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA and the FDCPA, which are federal statutes.

         10.   This Court has personal jurisdiction over Defendant because Defendant conducts

business transactions within this District and because the conduct was directed at this District.

         11.   Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

conducts business transactions within this District and because the conduct was directed at this

District.

                                            PARTIES

         12.   Plaintiff Colyer is, and at all times mentioned herein was, a resident of Royal Oak,

Michigan.

         13.   Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153 (39).

         14.   Plaintiff is, and at all times mentioned herein was, a “consumer” as defined by 15

U.S.C. § 1692a(3).

         15.   Defendant Convergent is, and at all times mentioned herein was, a corporation

headquartered in Renton, Washington.

         16.   Defendant Convergent is, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153 (39).

         17.   Defendant Convergent is a “debt collector” as defined at 15 U.S.C. § 1692a(6).

                                              FACTS

         18.   Plaintiff Colyer has had her cellular telephone number ending in 7135 for over 10

years.
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                     PageID.35      Page 3 of 7



       19.     During at least the past year, Defendant has placed automated telephone calls to

Plaintiff’s cellular telephone number ending in 7135, as well as her landline telephone number

ending in 3945.

       20.     These calls appear to be automated by their frequency, a brief and unnatural pause

upon answering the calls, a “click” or similar noise when an agent does come on the line, and dead

air calls (i.e. answered calls that have no one on the other line).

       21.     On these calls, Defendant has variously asked for Nicole Colyer (a relative of

Plaintiff) and “Darnell Byers” (phonetic) (a person with whom Plaintiff has no affiliation).

       22.     Because these calls were intended for individuals rather than businesses, it is likely

that the alleged debts were for personal, family, or household purposes.

       23.     Plaintiff did not provide her telephone numbers to Defendant for any purpose.

       24.     Upon information and belief, Defendant also did not obtain Plaintiff’s numbers

from either of the two aforementioned individuals for whom Defendant’s calls are intended.

       25.     Upon information and belief, Defendant obtained Plaintiff’s numbers via skip

tracing and/or by trawling public records for telephone numbers that may be associated with the

alleged debtors.

       26.     Most of Defendant’s calls came after Plaintiff asked Defendant to stop calling.

       27.     For example, Plaintiff sent a “stop calling” request via certified letter to Defendant,

which Defendant received on August 30, 2019.

       28.     In this letter Plaintiff wrote: “DO NOT CALL ME. FURTHER UNSOLICITED

CALLS WILL BE CONSIDERED CONTINUED HARASSMENT BY YOUR OFFICE AND IN

VIOLATION WITH[sic] TCPA AND FDCPA.”

       29.     Plaintiff also called Defendant on September 6, 2019 and made a clear and
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                     PageID.36      Page 4 of 7



unequivocal do-not-call request to Defendant’s employee Eva Cortez.

       30.     Ms. Cortez made clear she understood Plaintiff’s request.

       31.     Nevertheless, as discussed, the calls continued.

       32.     While the exact number of calls Defendant made to Plaintiff remains to be

determined in discovery, Plaintiff received calls from Defendant on August 20, 21, 23, 26, 27, 30

and September 3, 6, 9, 10, 13, 16, 17, 23, 24, and 26.

       33.     Remarkably, the September 23, 24, and 26 calls occurred after Defendant was

served with Plaintiff’s lawsuit on September 17.

       34.     Accordingly, the automated calls to Plaintiff’s cellular telephone without consent

violated the TCPA, 47 U.S.C. § 227(b), and Plaintiff is entitled to at least $500 per call.

       35.     Because Defendant’s conduct was willful, Plaintiff is entitled to treble damages of

$1,500 per call.

       36.     In addition, all of Defendant’s calls violated 15 U.S.C. § 1692d(5), which prohibits

a debt collector from “[c]ausing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.”

       37.     Plaintiff is therefore entitled to an additional $1,000 in statutory damages and

attorneys’ fees.

       38.     Plaintiff has suffered concrete harm as a result of Defendant’s telephone calls,

including, but not limited to:

               •   Device storage;

               •   Data usage;

               •   Lost time tending to and responding to the unsolicited calls;
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                       PageID.37      Page 5 of 7



                •   Depleted battery and cost in charging her phone;

                •   Tying up of her telephone line;

                •   Invasion of Privacy;

                •   Nuisance.

        39.     These forms of actual injury are sufficient for Article III standing purposes.

                                  FIRST CAUSE OF ACTION
                              Violations of 47 U.S.C. § 227(b) et seq.

        40.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        41.     Defendant placed repeated calls to Plaintiff on her cellular telephone.

        42.     Defendant knew, or should have known, that it was calling a cellular telephone.

        43.     These calls all used an automatic telephone dialing system.

        44.     Defendant knew that its calls used an automatic telephone dialing system.

        45.     These calls were all made in an effort to collect a debt from third parties.

        46.     Plaintiff did not consent to Defendant placing such calls to her cellular telephone.

        47.     Plaintiff also told Defendant on multiple occasions to stop calling: orally, in

writing, and via lawsuit.

        48.     Defendant therefore knew or should have known that it did not have consent to

call Plaintiff’s cellular telephone.

        49.     Nevertheless, the calls continued.

        50.     The calls were not placed for “emergency purposes.”

        51.     Plaintiff is entitled to an award of $500 in statutory damages for each call made

negligently, pursuant to 47 U.S.C. § 227(b)(3)(B).

        52.     Plaintiff is entitled to an award of treble damages in an amount up to $1,500 for

each call made knowingly and/or willfully, pursuant to 47 U.S.C. § 227(b)(3).
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                      PageID.38      Page 6 of 7



                               SECOND CAUSE OF ACTION
                               Violations of 15 U.S.C. § 1692d(5)

       53.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       54.     Defendant is a “debt collector” as defined in the FDCPA.

       55.     Defendant placed repeated calls to Plaintiff on her cellular telephone and landline.

       56.     These calls were in an effort to collect debts allegedly owed by third parties.

       57.     Upon information and belief, the debt was primarily for personal, family, or

household purposes.

       58.     These calls were made without Plaintiff’s consent.

       59.     These calls continued after Plaintiff asked Defendant to stop, and/or after

Defendant knew or should have known that it had the wrong person.

       60.     These calls were therefore done with the intent to annoy or harass Plaintiff, in

violation of 15 USC § 1692d(5).

       61.     Plaintiff is entitled to an award $1,000 statutory damages and attorneys’ fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Colyer prays for the following relief:

       A.      An order declaring that Defendant’s actions, as set out above, violate 47 U.S.C. §

227, et seq. and 15 USC § 1692, et seq. and invaded Plaintiff’s privacy;

       B.      An award of injunctive and other equitable relief prohibiting Defendant from

engaging in the wrongful and unlawful acts described herein;

       C.      An award of statutory damages under both the TCPA and FDCPA;

       D.      An award of reasonable attorneys’ fees and costs; and

       E.      Such other and further relief that the Court deems reasonable and just.

                                         JURY DEMAND
Case 2:19-cv-13009-GAD-RSW ECF No. 7 filed 11/26/19                     PageID.39   Page 7 of 7



     Plaintiff requests a trial by jury of all claims that can be so tried.

Dated: November 26, 2019                          s/ Jeremy M. Glapion_________
                                                  Jeremy M. Glapion
                                                  THE GLAPION LAW FIRM, LLC
                                                  1704 Maxwell Drive
                                                  Wall, New Jersey 07719
                                                  Tel: 732.455.9737
                                                  Fax: 732.965.8006
                                                  jmg@glapionlaw.com
